DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/23/21 has been entered.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5-7, 9-11, 13-15 and 33-36 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhu et al. (Patent No.: 9,439,142), herein Zhu and Agarwal et al. (WO 2017/100090), herein Agarwal.

	As to claim 1, Zhu teaches a method performed by a network node of a wireless communication network, the method comprising: 
	obtaining information indicating a capability of a User Equipment (UE) of applying power saving signals (Zhu column 3 lines 20-24 One or more embodiments relate to a wireless communication in a wireless network (e.g., LLDN in PAN). In one embodiment, a method comprises a wireless device communicating power save capability information with a coordinator during a discovery state)
wherein the power saving signals comprises two types of signals 
 a first type being a wake-up-signal (WUS) and the second type being a go-to-sleep signal (GTS), wherein applying the WUS or the GTS implies that (Zhu column 7 lines 44-60 In one embodiment, the sleep/wake up sub-field has one bit in length and indicates whether the devices shall sleep or wake up after processing the beacon 1110): 

	Zhu does not teach
	reception of the WUS at the start of an on-duration of a discontinuous reception (DRX) period indicates to the UE to monitor a downlink control channel during the on-duration
	non-reception of the WUS at the start of the on-duration of the DRX period indicates to the UE to refrain from monitoring the downlink control channel during the on-duration
	reception of the GTS at the start of an on-duration of a discontinuous reception, DRX, period indicates to the UE to refrain from monitoring a downlink control channel during the on-duration
	 non-reception of the GTS at the start of the on-duration of the DRX period indicates to the UE to monitor the downlink control channel during the on- duration
	obtaining configuration data related to the UE, the configuration data comprising at least one of: 
	a DRX cycle configuration
	a type of service or application for which the UE is being used; and a UE coverage level
	determining whether the UE is to apply the WUS or the GTS based on the obtained configuration data

	However Agarwal does teach
	reception of the WUS at the start of an on-duration of a discontinuous reception (DRX) period indicates to the UE to monitor a downlink control channel during the on-duration (Agarwal [0083] For example, an indication may be transmitted to LIE: 115-a at the beginning of an on duration 210 (e.g., in a M-DRX message). The message may indicate when UE 115-a should wake up again for reception opportunity 215. That is, the M-DRX message may include a parameter specifying the amount of time between receiving the message and the beginning of a subsequent DL transmission [0088] An active duration 335 of DRX configuration 300 may include an on duration 310-a,) and 
(Agarwal [0090] In some examples, after reception opportunity 330, the LT: 115 may enter a sleep mode until a subsequent M-DRX on duration 310 (e.g, based on an explicit sleep indication, an inactivily timer, the absence of a MI-DRX message (non-reception of the WUS) 317, etc and [0090] In some cases, a UE 115 may refrain from waking up to monitor a channel during a scheduled on duration)
	reception of the GTS at the start of an on-duration of a discontinuous reception, DRX, period indicates to the UE to refrain from monitoring a downlink control channel during the on-duration (Agarwal [0090] In some examples, after reception opportunity 330, the LT: 115 may enter a sleep mode until a subsequent M-DRX on duration 310 (e.g, based on an explicit sleep indication (GTS), an inactivily timer, the absence of a MI-DRX message 317, etc and [0090] In some cases, a UE 115 may refrain from waking up to monitor a channel during a scheduled on duration)
 and
	 non-reception of the GTS at the start of the on-duration of the DRX period indicates to the UE to monitor the downlink control channel during the on- duration (Agarwal [0083] For example, an indication may be transmitted to the UE: 115-a at the beginning of an on duration 210 (e.g., in a M-DRX message). The message may indicate when UE 115-a should wake up again (non-reception of the GTS) for reception opportunity 215. That is, the M-DRX message may include a parameter specifying the amount of time between receiving the message and the beginning of a subsequent DL transmission [0088] An active duration 335 of DRX configuration 300 may include an on duration 310-a and [0090] In some examples the reception opportunity 330-c may immediately follow the MI-DRX message 317 (v.g., as indicated by a zero or null inactivity interval 325-c, e/c.), and the UE 115 may refrain from entering a sleep mode prior to receiving data 320-c)  
	obtaining configuration data related to the UE, the configuration data comprising at least one of: 
	a DRX cycle configuration (Agarwal [0075] Available M-DRX or MI-DRX configurations may be controlled by the network and may range from non-DRX configurations (e.g., a DRX cycle is not used) up to a maximum DRX cycle duration); a type of service or application for which the UE is being used; and a UE coverage level (Agarwal [0080] In some cases, a network may identify whether UE | 15-a remains within a geographic coverage area 110 by requesting that UE 115-a send periodic signals to the network), determining whether the UE is to apply the WUS or the GTS based on the obtained configuration data (Agarwal [0049] A UE may listen for subsequent indication during the reception opportunity (e.g., a MI-DRX message), and the subsequent indication may signal the presence of a subsequent reception opportunity. The MI-DRX may enable a UE to determine whether it should enter a M-DRX sleep mode (apply the WUS or GTS). Thus, after receiving the information indicated by the M-DRX message, the UE may be dynamically signaled when to wake up for a subsequent data transmission. This may enable the UE to sleep between periods of data activity within a DRX cycle. In some cases, the M1- DRX message may also indicate a reduced inactivity interval (¢.y., the presence of an on duration prior to the next DRX on duration specified by the RRC configuration))

	It would have been obvious before the effective filing date of the claimed invention to combine the teachings of  Zhu with Agarwal, because Agarwal teaches us dynamic assignment of wakeup occasions which result in network power savings (Agarwal [0050])
	As to claim 9, Zhu teaches a method performed by a user equipment, UE, equipment (UE) operating in a wireless communication network, the UE being capable of applying power saving signals, wherein the power saving signals comprises two types of signals, a first type being a wake-up-signal (WUS) and the second type being a go-to- sleep signal (GTS), the method comprising (Zhu column 7 lines 44-60 In one embodiment, the sleep/wake up sub-field has one bit in length and indicates whether the devices shall sleep or wake up after processing the beacon 1110): 
	Zhu does not teach
	 
	obtaining configuration data related to the UE, the configuration data comprising at least one of: 
	a discontinuous reception, DRX, reception (DRX) cycle configuration; 
	a type of service or application for which the UE is being used; and 
	a UE coverage level, and determining whether to apply the WUS or GTS, based on the obtained configuration data, 
	wherein applying the WUS or GTS comprises: 

	 based on non-reception of the WUS at the start of the on-duration of the DRX period, refraining from monitoring the downlink control channel during the on- durations 
	based on reception of the GTS at the start of an on-duration of a DRX period, refraining from monitoring a downlink control channel during the on- duration, and
	 based on non-reception of the GTS at the start of the on-duration of the DRX period, monitoring the downlink control channel during the on-duration.  
	However Agarwal does teach
	obtaining configuration data related to the UE, the configuration data comprising at least one of: 
	a discontinuous reception, DRX, reception (DRX) cycle configuration (Agarwal [0075] Available M-DRX or MI-DRX configurations may be controlled by the network and may range from non-DRX configurations (e.g., a DRX cycle is not used) up to a maximum DRX cycle duration); 
	a type of service or application for which the UE is being used; and 
	a UE coverage level (Agarwal [0080] In some cases, a network may identify whether UE | 15-a remains within a geographic coverage area 110 by requesting that UE 115-a send periodic signals to the network), and determining whether to apply the WUS or GTS, based on the obtained configuration data (Agarwal [0049] A UE may listen for subsequent indication during the reception opportunity (e.g., a MI-DRX message), and the subsequent indication may signal the presence of a subsequent reception opportunity. The MI-DRX may enable a UE to determine whether it should enter a M-DRX sleep mode (apply the WUS or GTS). Thus, after receiving the information indicated by the M-DRX message, the UE may be dynamically signaled when to wake up for a subsequent data transmission. This may enable the UE to sleep between periods of data activity within a DRX cycle. In some cases, the M1- DRX message may also indicate a reduced inactivity interval (¢.y., the presence of an on duration prior to the next DRX on duration specified by the RRC configuration))

	wherein applying the WUS or GTS comprises: 
	based on reception of the WUS at the start of an on-duration of a discontinuous reception (DRX) period indicates to the UE to monitor a downlink control channel during the on-duration (Agarwal [0083] For example, an indication may be transmitted to LIE: 115-a at the beginning of an on duration 210 (e.g., in a M-DRX message). The message may indicate when UE 115-a should wake up again for reception opportunity 215. That is, the M-DRX message may include a parameter specifying the amount of time between receiving the message and the beginning of a subsequent DL transmission [0088] An active duration 335 of DRX configuration 300 may include an on duration 310-a,) and 
		based on non-reception of the WUS at the start of the on-duration of the DRX period indicates to the UE to refrain from monitoring the downlink control channel during the on-duration (Agarwal [0090] In some examples, after reception opportunity 330, the LT: 115 may enter a sleep mode until a subsequent M-DRX on duration 310 (e.g, based on an explicit sleep indication, an inactivily timer, the absence of a MI-DRX message (non-reception of the WUS) 317, etc and [0090] In some cases, a UE 115 may refrain from waking up to monitor a channel during a scheduled on duration)
		based on reception of the GTS at the start of an on-duration of a discontinuous reception, DRX, period indicates to the UE to refrain from monitoring a downlink control channel during the on-duration (Agarwal [0090] In some examples, after reception opportunity 330, the LT: 115 may enter a sleep mode until a subsequent M-DRX on duration 310 (e.g, based on an explicit sleep indication (GTS), an inactivily timer, the absence of a MI-DRX message 317, etc and [0090] In some cases, a UE 115 may refrain from waking up to monitor a channel during a scheduled on duration)
 and
		based on non-reception of the GTS at the start of the on-duration of the DRX period indicates to the UE to monitor the downlink control channel during the on- duration (Agarwal [0083] For example, an indication may be transmitted to the UE: 115-a at the beginning of an on duration 210 (e.g., in a M-DRX message). The message may indicate when UE 115-a should wake up again (non-reception of the GTS) for reception opportunity 215. That is, the M-DRX message may include a parameter specifying the amount of time between receiving the message and the beginning of a subsequent DL transmission [0088] An active duration 335 of DRX configuration 300 may include an on duration 310-a and [0090] In some examples the reception opportunity 330-c may immediately follow the MI-DRX message 317 (v.g., as indicated by a zero or null inactivity interval 325-c, e/c.), and the UE 115 may refrain from entering a sleep mode prior to receiving data 320-c)  
	It would have been obvious before the effective filing date of the claimed invention to combine the teachings of  Zhu with Agarwal, because Agarwal teaches us dynamic assignment of wakeup occasions which result in network power savings (Agarwal [0050])

	As to claim 33, Zhu teaches a network node of a wireless communication network, the network node comprising a processing circuitry and a memory, the memory containing instructions executable by the processing circuitry whereby the node is configured to (Zhu Fig. 21 processor and memory):
	 obtain information indicating a capability of a User Equipment, UE, Equipment (UE) of applying a wake-up signal, WUS, power saving signals (Zhu column 3 lines 20-24  One or more embodiments relate to a wireless communication in a wireless network (e.g., LLDN in PAN). In one embodiment, a method comprises a wireless device communicating power save capability information with a coordinator during a discovery state)
 wherein the power saving signals comprises two types of signals, a first type being a wake-up-signal (WUS) and the second type being a go-to-sleep signal (GTS), wherein applying the WUS or GTS implies that (Zhu column 7 lines 44-60 In one embodiment, the sleep/wake up sub-field has one bit in length and indicates whether the devices shall sleep or wake up after processing the beacon 1110): 

	Zhu does not teach
	reception of the WUS at the start of an on-duration of a discontinuous reception (DRX) period indicates to the UE to monitor a downlink control channel during the on-duration
	non-reception of the WUS at the start of the on-duration of the DRX period indicates to the UE to refrain from monitoring the downlink control channel during the on-duration

	 non-reception of the GTS at the start of the on-duration of the DRX period indicates to the UE to monitor the downlink control channel during the on- duration
	obtaining configuration data related to the UE, the configuration data comprising at least one of: 
	a DRX cycle configuration
	a type of service or application for which the UE is being used; and a UE coverage level
	determining whether the UE is to apply the WUS or the GTS based on the obtained configuration data


	reception of the WUS at the start of an on-duration of a discontinuous reception, DRX, reception (DRX) period indicates to the UE to monitor a downlink control channel during the on-duration, and
	 non-reception of the WUS at the start of the on-duration of the DRX period indicates to the UE to refrain from monitoring the downlink control channel during the on-duration, 
	reception of the GTS at the start of an on-duration of a discontinuous reception, DRX, period indicates to the UE to refrain from monitoring a downlink control channel during the on-duration, and
	 non-reception of the GTS at the start of the on-duration of the DRX period indicates to the UE to monitor the downlink control channel during the on-duration, 
	obtain configuration data related to the UE, the configuration data comprising at least one of: 
	a DRX cycle configuration; a type of service or application for which the UE is being used; and

	However Agarwal does teach
	reception of the WUS at the start of an on-duration of a discontinuous reception (DRX) period indicates to the UE to monitor a downlink control channel during the on-duration (Agarwal [0083] For example, an indication may be transmitted to LIE: 115-a at the beginning of an on duration 210 (e.g., in a M-DRX message). The message may indicate when UE 115-a should wake up again for reception opportunity 215. That is, the M-DRX message may include a parameter specifying the amount of time between receiving the message and the beginning of a subsequent DL transmission [0088] An active duration 335 of DRX configuration 300 may include an on duration 310-a,) and 
	non-reception of the WUS at the start of the on-duration of the DRX period indicates to the UE to refrain from monitoring the downlink control channel during the on-duration (Agarwal [0090] In some examples, after reception opportunity 330, the LT: 115 may enter a sleep mode until a subsequent M-DRX on duration 310 (e.g, based on an explicit sleep indication, an inactivily timer, the absence of a MI-DRX message (non-reception of the WUS) 317, etc and [0090] In some cases, a UE 115 may refrain from waking up to monitor a channel during a scheduled on duration)
	reception of the GTS at the start of an on-duration of a discontinuous reception, DRX, period indicates to the UE to refrain from monitoring a downlink control channel during the on-duration (Agarwal [0090] In some examples, after reception opportunity 330, the LT: 115 may enter a sleep mode until a subsequent M-DRX on duration 310 (e.g, based on an explicit sleep indication (GTS), an inactivily timer, the absence of a MI-DRX message 317, etc and [0090] In some cases, a UE 115 may refrain from waking up to monitor a channel during a scheduled on duration)
 and
	 non-reception of the GTS at the start of the on-duration of the DRX period indicates to the UE to monitor the downlink control channel during the on- duration (Agarwal [0083] For example, an indication may be transmitted to the UE: 115-a at the beginning of an on duration 210 (e.g., in a M-DRX message). The message may indicate when UE 115-a should wake up again (non-reception of the GTS) for reception opportunity 215. That is, the M-DRX message may include a parameter specifying the amount of time between receiving the message and the beginning of a subsequent DL transmission [0088] An active duration 335 of DRX configuration 300 may include an on duration 310-a and [0090] In some examples the reception opportunity 330-c may immediately follow the MI-DRX message 317 (v.g., as indicated by a zero or null inactivity interval 325-c, e/c.), and the UE 115 may refrain from entering a sleep mode prior to receiving data 320-c)  
	obtaining configuration data related to the UE, the configuration data comprising at least one of: 
	a DRX cycle configuration (Agarwal [0075] Available M-DRX or MI-DRX configurations may be controlled by the network and may range from non-DRX configurations (e.g., a DRX cycle is not used) up to a maximum DRX cycle duration); a type of service or application for which the UE is being used; and a UE coverage level (Agarwal [0080] In some cases, a network may identify whether UE | 15-a remains within a geographic coverage area 110 by requesting that UE 115-a send periodic signals to the network), determining whether the UE is to apply the WUS or the GTS based on the obtained configuration data (Agarwal [0049] A UE may listen for subsequent indication during the reception opportunity (e.g., a MI-DRX message), and the subsequent indication may signal the presence of a subsequent reception opportunity. The MI-DRX may enable a UE to determine whether it should enter a M-DRX sleep mode (apply the WUS or GTS). Thus, after receiving the information indicated by the M-DRX message, the UE may be dynamically signaled when to wake up for a subsequent data transmission. This may enable the UE to sleep between periods of data activity within a DRX cycle. In some cases, the M1- DRX message may also indicate a reduced inactivity interval (¢.y., the presence of an on duration prior to the next DRX on duration specified by the RRC configuration))
	It would have been obvious before the effective filing date of the claimed invention to combine the teachings of Zhu with Agarwal, because Agarwal teaches us dynamic assignment of wakeup occasions which result in network power savings (Agarwal [0050])

	As to claim 35, Zhu teaches a user equipment, UE, configured to operate in a wireless communication network, the UE being capable of applying power saving signals, wherein the power saving signals comprises two types of signals a first type being a wake-up-signal (WUS) and the second type being a go-to-sleep signal (GTS), the UE comprising a processing circuitry and a memory, the (Zhu column 7 lines 44-60 In one embodiment, the sleep/wake up sub-field has one bit in length and indicates whether the devices shall sleep or wake up after processing the beacon 1110):  
	Zhu does not teach
	obtaining configuration data related to the UE, the configuration data comprising at least one of: 
	a discontinuous reception, DRX, reception (DRX) cycle configuration; 
	a type of service or application for which the UE is being used; and 
	a UE coverage level, and determining whether to apply the WUS or GTS, based on the obtained configuration data, 
	wherein applying the WUS or GTS comprises: 
	based on reception of the WUS at the start of an on-duration of the DRX period, monitoring the downlink control channel during the on-duration, and
	 based on non-reception of the WUS at the start of the on-duration of the DRX period, refraining from monitoring the downlink control channel during the on- durations 
	based on reception of the GTS at the start of an on-duration of a DRX period, refraining from monitoring a downlink control channel during the on- duration, and
	 based on non-reception of the GTS at the start of the on-duration of the DRX period, monitoring the downlink control channel during the on-duration.  
	However Agarwal does teach
	obtaining configuration data related to the UE, the configuration data comprising at least one of: 
(Agarwal [0075] Available M-DRX or MI-DRX configurations may be controlled by the network and may range from non-DRX configurations (e.g., a DRX cycle is not used) up to a maximum DRX cycle duration); 
	a type of service or application for which the UE is being used; and 
	a UE coverage level (Agarwal [0080] In some cases, a network may identify whether UE | 15-a remains within a geographic coverage area 110 by requesting that UE 115-a send periodic signals to the network), and determining whether to apply the WUS or GTS, based on the obtained configuration data (Agarwal [0049] A UE may listen for subsequent indication during the reception opportunity (e.g., a MI-DRX message), and the subsequent indication may signal the presence of a subsequent reception opportunity. The MI-DRX may enable a UE to determine whether it should enter a M-DRX sleep mode (apply the WUS or GTS). Thus, after receiving the information indicated by the M-DRX message, the UE may be dynamically signaled when to wake up for a subsequent data transmission. This may enable the UE to sleep between periods of data activity within a DRX cycle. In some cases, the M1- DRX message may also indicate a reduced inactivity interval (¢.y., the presence of an on duration prior to the next DRX on duration specified by the RRC configuration))
	wherein applying the WUS or GTS comprises: 
	based on reception of the WUS at the start of an on-duration of a discontinuous reception (DRX) period indicates to the UE to monitor a downlink control channel during the on-duration (Agarwal [0083] For example, an indication may be transmitted to LIE: 115-a at the beginning of an on duration 210 (e.g., in a M-DRX message). The message may indicate when UE 115-a should wake up again for reception opportunity 215. That is, the M-DRX message may include a parameter specifying the amount of time between receiving the message and the beginning of a subsequent DL transmission [0088] An active duration 335 of DRX configuration 300 may include an on duration 310-a,) and 
		based on non-reception of the WUS at the start of the on-duration of the DRX period indicates to the UE to refrain from monitoring the downlink control channel during the on-duration (Agarwal [0090] In some examples, after reception opportunity 330, the LT: 115 may enter a sleep mode until a subsequent M-DRX on duration 310 (e.g, based on an explicit sleep indication, an inactivily timer, the absence of a MI-DRX message (non-reception of the WUS) 317, etc and [0090] In some cases, a UE 115 may refrain from waking up to monitor a channel during a scheduled on duration)
(Agarwal [0090] In some examples, after reception opportunity 330, the LT: 115 may enter a sleep mode until a subsequent M-DRX on duration 310 (e.g, based on an explicit sleep indication (GTS), an inactivily timer, the absence of a MI-DRX message 317, etc and [0090] In some cases, a UE 115 may refrain from waking up to monitor a channel during a scheduled on duration)
 and
		based on non-reception of the GTS at the start of the on-duration of the DRX period indicates to the UE to monitor the downlink control channel during the on- duration (Agarwal [0083] For example, an indication may be transmitted to the UE: 115-a at the beginning of an on duration 210 (e.g., in a M-DRX message). The message may indicate when UE 115-a should wake up again (non-reception of the GTS) for reception opportunity 215. That is, the M-DRX message may include a parameter specifying the amount of time between receiving the message and the beginning of a subsequent DL transmission [0088] An active duration 335 of DRX configuration 300 may include an on duration 310-a and [0090] In some examples the reception opportunity 330-c may immediately follow the MI-DRX message 317 (v.g., as indicated by a zero or null inactivity interval 325-c, e/c.), and the UE 115 may refrain from entering a sleep mode prior to receiving data 320-c)  
	It would have been obvious before the effective filing date of the claimed invention to combine the teachings of Zhu with Agarwal, because Agarwal teaches us dynamic assignment of wakeup occasions which result in network power savings (Agarwal [0050])

	As to claim 2, the combination of Zhu and Agarwal teach the method according to claim 1, wherein the determining whether the UE is to apply the WUS or the GTS is done based on one or more pre-defined rules (Zhu column 7 lines 44-60 In one embodiment, the sleep/wake up sub-field has one bit (predefined rule) in length and indicates whether the devices shall sleep or wake up after processing the beacon 1110) 
  
	Claims, 10, 34 and 36 is rejected for the same reasons stated in claim 2.

	As to claim 3, the combination of Zhu and Agarwal teach the method according to claim 1, the method further comprising in response to determining that the UE is to apply the WUS: configuring the UE to apply the WUS, and in response to determining that the UE is to apply the GTS, configuring the UE to apply the GTS (Zhu column 7 lines 44-60 In one embodiment, the sleep/wake up sub-field has one bit in length and indicates whether the devices shall sleep or wake up after processing the beacon 1110) 
  
	Claim 11 is rejected for the same reasons stated in claim 3.

	As to claim 5, the combination of Zhu and Agarwal teach the method according to claim 1, wherein obtaining information indicating the capability of the UE comprises determining the capability of the UE based on at least one of: 
an operational coverage mode of the UE; 
	information indicating at least one of a UE category and a UE capability (Zhu column 3 lines 20-24  One or more embodiments relate to a wireless communication in a wireless network (e.g., LLDN in PAN). In one embodiment, a method comprises a wireless device communicating power save capability information with a coordinator during a discovery state)
 

	As to claim 6, the combination of Zhu and Agarwal teach the method according to claim 5, wherein the information indicating at least one of a UE category and a UE capability is received from the UE (Zhu column 3 lines 20-24  One or more embodiments relate to a wireless communication in a wireless network (e.g., LLDN in PAN). In one embodiment, a method comprises a wireless device communicating power save capability information with a coordinator during a discovery state)


	As to claim 7, the combination of Zhu and Agarwal teach the method according to claim 1, wherein obtaining the configuration data related to the UE comprises receiving the data from another network node (Agarwal [0073] Available M-DRX or MI-DRX configurations may be controlled by the network (another network node) and may rangve from non-DRX configurations (¢.g., a DRX cyelc is not used) up to a maximum DRX cycle duration) 

	As to claim 13, the combination of Zhu and Agarwal teach the method according to claim 9, further comprising transmitting information to the network node indicating the capability of the UE of applying the power saving signals (Zhu column 3 lines 20-24  One or more embodiments relate to a wireless communication in a wireless network (e.g., LLDN in PAN). In one embodiment, a method comprises a wireless device communicating power save capability information with a coordinator during a discovery state)
 
	As to claim 14, the combination of Zhu and Agarwal teach the method according to claim 13, wherein the information indicating the capability of the UE comprises information indicating at least one of a UE category and a UE capability (Zhu column 3 lines 20-24  One or more embodiments relate to a wireless communication in a wireless network (e.g., LLDN in PAN). In one embodiment, a method comprises a wireless device communicating power save capability information with a coordinator during a discovery state)


	As to claim 15, the combination of Zhu and Agarwal teach the method according to claim 9, wherein obtaining the configuration data related to the UE comprises at least one of: receiving the data from a network node (Agarwal [0073] Available M-DRX or MI-DRX configurations may be controlled by the network (another network node) and may rangve from non-DRX configurations (¢.g., a DRX cyelc is not used) up to a maximum DRX cycle duration);
	 determining the data based on at least one of statistical data, historical data, or previously used configuration data.  

	It would have been obvious before the effective filing date of the claimed invention to combine the teachings of Zhu with Agarwal, because Agarwal teaches us dynamic assignment of wakeup occasions which result in network power savings (Agarwal [0050])


Allowable Subject Matter
Claims 8 and 16 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-3, 5-11, 13-16 and 33-36 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.


  Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AYANAH S GEORGE whose telephone number is (571)272-8880. The examiner can normally be reached 7:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hassan Phillips can be reached on 572-272-3940. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 

AYANAH S. GEORGE
Primary Examiner
Art Unit 2467



/AYANAH S GEORGE/Primary Examiner, Art Unit 2467